           Case 1:20-cv-09276-UA Document 3 Filed 11/05/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CLIVE ANDRE WEBLEY,
                               Plaintiff,
                   -against-                                      20-CV-9276 (CM)

THE DEPARTMENT OF CORRECTIONS                                    TRANSFER ORDER
AND COMMUNITY SUPERVISION,
                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Clive Andre Webley, currently incarcerated in Auburn Correctional Facility,

brings this pro se action under 42 U.S.C. § 1983, alleging that his rights were violated while he

was incarcerated in the following New York State Department of Corrections facilities: Clinton

Correctional Facility, Comstock Correctional Facility, Upstate Correctional Facility, Attica

Correctional Facility, and Marcy Correctional Facility. 1 For the following reasons, this action is

transferred to the United States District Court for the Northern District of New York.

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Under § 1391(c), a “natural person” resides in the district where the person

is domiciled, and an “entity with the capacity to sue and be sued” resides in any judicial district




       1
         Plaintiff’s complaint is unsigned and although Plaintiff submitted his complaint with a
request to proceed without prepayment of fees, that is, in forma pauperis (IFP), Plaintiff did not
submit a prisoner authorization. See Fed. R. Civ. P. Rule 11(a); see also 28 U.S.C. §§ 1914, 1915.
              Case 1:20-cv-09276-UA Document 3 Filed 11/05/20 Page 2 of 3




where it is subject to personal jurisdiction with respect to the civil action in question. See 28

U.S.C. § 1391(c)(1), (2).

        Plaintiff alleges that during his 27 years of incarceration, he has been “physically &

sexually & psychologically brutalized by staff within the Department of Corrections.” (ECF No.

2 at 4.) Because Plaintiff does not allege that a substantial part of the events or omissions giving

rise to his claim arose in this district, venue is not proper in this Court under § 1391(b)(1), (2).

Plaintiff’s claims arose in the following Northern District counties: Clinton, Washington,

Franklin, Oneida, and Cayuga, see 28 U.S.C. § 112(a); his claims also arose in Wyoming County,

which is located in the Western District of New York, see 28 U.S.C. § 112(d). Accordingly, venue

is proper in the Northern District of New York, 28 U.S.C. § 1391(b)(2), and this action is

transferred to the United States District Court for the Northern District of New York, 28 U.S.C.

§ 1406(a). 2

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        The Clerk of Court is further directed to transfer this action to the United States District

Court for the Northern District of New York. Whether Plaintiff should be permitted to proceed

further without prepayment of fees is a determination to be made by the transferee court. A

summons shall not issue from this Court. This order closes this case.




        2
        Because it appears that a good portion of Plaintiff’s claims arose in counties within the
Northern District, the Court concludes that the action should be transferred to that district.

                                                   2
            Case 1:20-cv-09276-UA Document 3 Filed 11/05/20 Page 3 of 3




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     November 5, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
